Citation Nr: 0507233	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-02 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for restrictive lung 
disease due to asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  


FINDING OF FACT

The veteran failed to appear for an examination in August 
2003 to evaluate the nature and severity of his service 
connected restrictive lung disease due to asbestosis without 
good cause.


CONCLUSION OF LAW

The claim of entitlement to an increased rating for 
restrictive lung disease due to asbestosis is denied, based 
on the veteran's failure to appear for a scheduled 
examination.  38 C.F.R. § 3.655 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the December 2002 statement of the case, to 
include notice of what evidence and information are necessary 
to substantiate his claim, and notice of his and VA's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  As such, the duties to notify the 
veteran of necessary evidence, as well as the responsibility 
for obtaining or presenting that evidence, have been 
fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  There is 
no indication that any pertinent evidence was not received.  
Unfortunately, the veteran has failed to cooperate in this 
instance, given that a VA medical examination was scheduled 
to occur in August 2003 for the purpose of ascertaining the 
current severity of his restrictive lung disease due to 
asbestosis, but he did not appear for such evaluation.  In 
light of the foregoing, and in the absence of any indication 
from the veteran that there is in existence pertinent 
evidence that is not already on file, it is concluded that 
the VA's duty-to-assist obligation has been fully satisfied 
in this instance.

Although the VCAA notice was issued out of sequence, the 
notice provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  


Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002).  Separate diagnostic codes identify the various 
disabilities.  Id.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  38 CFR. § 3.655(a).  When 
the examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Service connection for the veteran's restrictive lung disease 
due to asbestosis was granted by rating decision in July 
2002, and he has subsequently perfected the appeal now before 
the Board as to the rating assigned for the respiratory 
disability, arguing that he is entitled to an increased 
rating for this disability.  Currently of record are the 
veteran's service medical records and VA treatment records 
dated from 1995 to 2001.  

For reasons expressed below, the Board cannot and will not 
address the merits of the veteran's claim because he has 
willfully failed to report for required VA examination  In 
this regard, in order to ascertain the current level of 
severity of the veteran's respiratory disability he was 
informed and scheduled for a VA examination of his 
restrictive lung disease due to asbestosis in December 2002.  
He failed to appear for that examination.  The veteran called 
and cancelled the examination.  He subsequently showed good 
cause for his failure to appear in a letter received in 
February 2003.  

VA scheduled another examination for August 2003.  Again, the 
veteran failed to appear.  In the supplemental statement of 
the case he was furnished in August 2003, he was notified of 
the provisions of 38 C.F.R. § 3.655, which pertain to the 
implications of a failure to report for a scheduled VA 
examination without demonstrated good cause.  Review of the 
claims file does not indicate that at any time has he 
furnished VA with an explanation as to his failure to report 
for his scheduled August 2003 examination.  Accordingly, the 
claim must be denied as a matter of law, for failure to 
appear for a scheduled VA examination without showing good 
cause.  38 C.F.R. § 3.655.


ORDER

An increased (compensable) rating for restrictive lung 
disease due to asbestosis is denied.  

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


